Title: To James Madison from James Simpson (Abstract), 12 June 1805
From: Simpson, James
To: Madison, James


12 June 1805, Tangier. No. 94. “I avail of an Express for Lisbon by way of Algarve to hand accompanying triplicate of No. 93 and to say that since its date I have not seen or heard of any more of the Gun Vessels entering the Straits. It appears the Syren sailed from Gibraltar in the Night of the 5th. The Emperours Frigate and Brig left Lisbon before the Orders sent them reached, and have arrived at Sallé. His Majesty suddenly left Morocco and its expected reached Mequinez on Friday last, it is said some commotions in his Provinces on the confines of Algiers has occasioned this unexpected movement of the Court and Army.
“Whilst the Arabs of that Country are under Arms and headed by their present Leader, his attention to their motions must continue awake. In the latter years of Sidy Mohamets Reign his sixth Son Muley Abdarhaman having obtained the command of Tarudaunt, gained an ascendency over the people of Suz and became the Chief of a very extensive Country perfectly out of his Fathers reach, he is since dead; his eldest Son some Months ago joined the Algerine Arabs and it is reported from Tizza has lately been taken Prisoner by the Deys Army.
“Should this person be still with Derhawy there may from that circumstance be additional cause for the Government of this Country looking on his successes with a Jealous Eye.
“Sidy Muhammed Selawy has been appointed Governour of Larach and of the Province of Garbia, much to his dis satisfaction [sic].
“On the 9h Instant forty Gun Boats lay at Sti Petri near Cadiz ready to proceed to Algaziras. Admiral Dn Bruno Ezeta passed Tariffa on Monday for that place, to take upon him the Command by Sea, even this force (and which I am assured will still be encreased[)] may well be expected to be intended for active Service, not only in annoying the Fortress of Gibraltar but also to endeavour at the command of the Bay.
“Our Governour left Tetuan last night and will be here this forenoon.”
